EXHIBIT 4.4 URS CORPORATION THIRD AMENDMENT TO CREDIT AGREEMENT ThisTHIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of February 25, 2011 and entered into by and among URS CORPORATION, a Delaware corporation (“Company”), the financial institutions party thereto from time to time (“Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent for Lenders (“Administrative Agent”), and, for purposes of Section 3 hereof, the Credit Support Parties (as defined hereof) listed on the signature pages hereof, and is made with reference to that certain Credit Agreement dated as of November 15, 2007, as amended by the First Amendment to Credit Agreement dated as of June 19, 2008 and the Second Amendment to Credit Agreement dated as of August 25, 2010 (as so amended, the “Credit Agreement”), by and among Company, Lenders, Morgan Stanley Senior Funding, Inc., as a joint-lead arranger and syndication agent for Lenders, Wells Fargo Bank, National Association, as a joint-lead arranger, Bank of America, N.A., BNP Paribas and The Royal Bank of Scotland plc, as co-documentation agents for Lenders, and Administrative Agent.Capitalized terms used herein without definition shall have the same meanings herein as set forth in the Credit Agreement. RECITALS WHEREAS, Company and Lenders desire to amend the Credit Agreement as set forth below; NOW, THEREFORE, in consideration of the premises and the agreements, provisions and covenants herein contained, the parties hereto agree as follows: Section 1. AMENDMENT TO THE CREDIT AGREEMENT Subsection7.5(viii) of the Credit Agreement is hereby amended to read in its entirety as follows: “(viii) Company may purchase up to (1) 8,000,000 shares of Capital Stock of Company in Fiscal Year 2011 and (2) 3,000,000 shares of Capital Stock of Company in any other Fiscal Year, in each case at prices available from third parties in an arm’s length transaction; provided that the number of shares permitted to be purchased in any Fiscal Year shall be increased by an amount (not to exceed 3,000,000) equal to the excess, if any, of the number of shares permitted to be purchased in the previous Fiscal Year (without giving effect to any adjustment in accordance with this proviso) over the actual number of shares purchased during such previous Fiscal Year with the share purchases in such following Fiscal Year to be applied first to such unused amount;” Section 2. COMPANY’S REPRESENTATIONS AND WARRANTIES In order to induce Lenders to enter into this Amendment and to amend the Credit Agreement in the manner provided herein, Company represents and warrants to each Lender that the following statements are true, correct and complete: i A.Corporate Power and Authority.Company has all requisite power and authority to enter into this Amendment and to carry out the transactions contemplated by, and perform its obligations under, the Credit Agreement as amended by this Amendment (the “Amended Agreement”). B.Authorization of Agreements.The execution and delivery of this Amendment and the performance of the Amended Agreement have been duly authorized by all necessary action on the part of Company. C.No Conflict.The execution and delivery by Company of this Amendmentand the performance by Company of the Amended Agreement do not and will not (i) violate any provision of any law or any governmental rule or regulation applicable to Company or any of its Subsidiaries, the Organizational Documents of Company or any of its Subsidiaries or any order, judgment or decree of any court or other Government Authority binding on Company or any of its Subsidiaries, (ii) conflict with, result in a breach of or constitute (with due notice or lapse of time or both) a default under any Contractual Obligation of Company or any of its Subsidiaries in any manner that would be likely to result in a Material Adverse Effect, (iii)result in or require the creation or imposition of any Lien upon any of the properties or assets of Company or any of its Subsidiaries (other than Liens created under any of the Loan Documents in favor of Administrative Agent on behalf of Lenders or Permitted Encumbrances), or (iv)require any approval of stockholders or any approval or consent of any Person under any Contractual Obligation of Company or any of its Subsidiaries, except for such approvals or consents which will be obtained on or before the date hereof and disclosed in writing to Lenders. D.Governmental Consents.The execution and delivery by Company of this Amendment and the performance by Company of the Amended Agreement do not and will not require any Governmental Authorization, except as have been obtained. E.Binding Obligation.This Amendment has been duly executed and delivered by Company and this Amendment and the Amended Agreement are the legally valid and binding obligations of Company, enforceable against Company in accordance with their respective terms, except as may be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws relating to or limiting creditors’ rights generally or by equitable principles relating to enforceability. F.Incorporation of Representations and Warranties From Credit Agreement.The representations and warranties contained in Section 5 of the Credit Agreement (i) that do not contain a materiality qualification are and will be true, correct and complete in all material respects on and as of the date hereof to the same extent as though made on and as of that date, except to the extent such representations and warranties specifically relate to an earlier date, in which case they were true, correct and complete in all material respects on and as of such earlier date and (ii) that contain a materiality qualification are and will be true, correct and complete on and as of the date hereof to the same extent as though made on and as of that date, except to the extent such representations and warranties specifically relate to an earlier date, in which case they were true, correct and complete on and as of such earlier date. G.Absence of Default.No event has occurred and is continuing or will result from the consummation of the transactions contemplated by this Amendment that would constitute an Event of Default or a Potential Event of Default. ii Section 3. ACKNOWLEDGEMENT AND CONSENT Each guarantor, grantor or pledgor listed on the signatures pages hereof (each, a “Credit Support Party”) hereby acknowledges and agrees that any of the Subsidiary Guaranty and Collateral Documents (each, a “Credit Support Document”) to which it is a party or otherwise bound shall continue in full force and effect and that all of its obligations thereunder shall be valid and enforceable and shall not be impaired or limited by the execution or effectiveness of this Amendment.Each Credit Support Party represents and warrants that all representations and warranties contained in the Amended Agreement and the Credit Support Documents to which it is a party or otherwise bound (i) that do not contain a materiality qualification are and will be true, correct and complete in all material respects on and as of the date hereof to the same extent as though made on and as of that date, except to the extent such representations and warranties specifically relate to an earlier date, in which case they were true, correct and complete in all material respects on and as of such earlier date and (ii) that contain a materiality qualification are and will be true, correct and complete on and as of the date hereof to the same extent as though made on and as of that date, except to the extent such representations and warranties specifically relate to an earlier date, in which case they were true, correct and complete on and as of such earlier date. Each Credit Support Party acknowledges and agrees that (i)notwithstanding the conditions to effectiveness set forth in this Amendment, such Credit Support Party is not required by the terms of the Credit Agreement or any other Loan Document to consent to the amendments to the Credit Agreement effected pursuant to this Amendment and (ii)nothing in the Credit Agreement, this Amendment or any other Loan Document shall be deemed to require the consent of such Credit Support Party to any future amendments to the Credit Agreement. Section 4. MISCELLANEOUS A.Reference to and Effect on the Credit Agreement and the Other Loan Documents. (i)On and after the date hereof, each reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like import referring to the Credit Agreement, and each reference in the other Loan Documents to the “Credit Agreement”, “thereunder”, “thereof” or words of like import referring to the Credit Agreement shall mean and be a reference to the Amended Agreement. (ii)Except as specifically amended by this Amendment, the Credit Agreement and the other Loan Documents shall remain in full force and effect and are hereby ratified and confirmed. (iii)The execution, delivery and performance of this Amendment shall not, except as expressly provided herein, constitute a waiver of any provision of, or operate as a waiver of any right, power or remedy of Administrative Agent or any Lender under, the Credit Agreement or any of the other Loan Documents. B.Fees and Expenses.Company acknowledges that all costs, fees and expenses as described in subsection 10.2 of the Credit Agreement incurred by Administrative Agent and iii its counsel with respect to this Amendment and the documents and transactions contemplated hereby shall be for the account of Company. C.Headings.Sectionand subsectionheadings in this Amendment are included herein for convenience of reference only and shall not constitute a part of this Amendment for any other purpose or be given any substantive effect. D.Applicable Law.THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING WITHOUT LIMITATION SECTION 5-1), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT WOULD REQUIRE APPLICATION OF ANOTHER LAW. E.Counterparts; Effectiveness.This Amendment may be executed in any number of counterparts and by different parties hereto in separate counterparts, each of which when so executed and delivered shall be deemed an original, but all such counterparts together shall constitute but one and the same instrument; signature pages may be detached from multiple separate counterparts and attached to a single counterpart so that all signature pages are physically attached to the same document.This Amendment shall become effective as of the date hereof upon the execution of a counterpart hereof by Company, Requisite Lenders and each of the Credit Support Parties and receipt by Company and Administrative Agent of written or telephonic notification of such execution and authorization of delivery thereof. [Remainder of page intentionally left blank] iv IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly executed and delivered by their respective officers thereunto duly authorized as of the date first written above. Company: URS Corporation By: /s/H. Thomas Hicks H. Thomas Hicks Vice President and CFO Lenders: Wells Fargo Bank, National Association, individually and as Administrative Agent By: /s/John Quick John Quick Senior Vice President Abu Dhabi International Bank Inc, as Lender By: /s/David J. Young David J. Young Vice President By: /s/Hien Luc Hien Luc Asst. Vice President Allied Irish Banks p.l.c., as Lender By: /s/Jean Pierre Knight Jean Pierre Knight Vice President By: /s/Mia Bolin Mia Bolin Assistant Vice President v American Savings Bank, as Lender By: /s/Rian DuBach Rian DuBach Vice President Australia and New Zealand Banking Group Limited, as Lender By: /s/John W. Wade John W. Wade Head of Operations and Infrastructure Bank of America, N.A., as Lender By: /s/Mathew Griesbach Mathew Griesbach Director The Bank of Nova Scotia, as Lender By: /s/Teresa Wu Teresa Wu Director Barclays Bank PLC, as Lender By: /s/Allen Huang Allen Huang AVP Bayerische Landesbank, NY Branch, as Lender By: /s/Rolf Siebert Rolf Siebert Senior Vice President By: /s/Suyash Upreti Suyash Upreti Vice President vi Big Sky III Senior Loan Trust By: Eaton Vance Management as Investment Advisor, as Lender By: /s/Michael B. Botthof Michael B. Botthof Vice President BMO Capital Markets Financing, Inc., as Lender By: /s/John Armstrong John Armstrong Director BNP Paribas, as Lender By: /s/Jamie Dillon Jamie Dillon Managing Director By: /s/Mary-Ann Wong Mary-Ann Wong Vice President Capital One Leverage Finance Corporation, as Lender By: /s/Paul Dellova Paul Dellova SVP Citibank, N.A., as Lender By: /s/Christopher M. Hartzell Christopher M. Hartzell Vice President Commerzbank AG, New York and Grand Cayman Branches, as a Lender By: /s/Patrick Hartweger Patrick Hartweger Managing Director By: /s/Peter Wesemeier Peter Wesemeier Vice President vii Eaton Vance CDO VII PLC By: Eaton Vance Management as Interim Investment Advisor, as Lender By: /s/Michael B. Botthof Michael B. Botthof Vice President Eaton Vance CDO VIII By: Eaton Vance Management as Interim Investment Advisor, as Lender By: /s/Michael B. Botthof Michael B. Botthof Vice President Eaton Vance CDOIX Ltd. By: Eaton Vance Management as Interim Investment Advisor, as Lender By: /s/Michael B. Botthof Michael B. Botthof Vice President Eaton Vance CDO X PLC By: Eaton Vance Management as Interim Investment Advisor, as Lender By: /s/Michael B. Botthof Michael B. Botthof Vice President Eaton Vance Institutional Senior Loan Fund By: Eaton Vance Management as Interim Investment Advisor, as Lender By: /s/Michael B. Botthof Michael B. Botthof Vice President Eaton Vance VT Floating-Rate Income Fund By: Eaton Vance Management as Interim Investment Advisor, as Lender By: /s/Michael B. Botthof Michael B. Botthof Vice President viii Fifth Third Bank, as Lender By: /s/Gary S. Losey Gary S. Losey VP – Corporate Banking General Electric Capital Corporation, as Lender By: /s/James R. Persico James R. Persico Duly Authorized Signatory HSBC Bank USA, National Association, as Lender By: /s/David Hants David Hants Senior Vice President M&T Bank. as Lender By: /s/Sue Ann O’Malley Sue AnnO’Malley Vice President MB Financial Bank, N.A., as Lender By: /s/Henry Wessel Henry Wessel Vice President Mizuho Corporate Bank, Ltd., as Lender By: /s/Leon Mo Leon Mo Authorized Signatory Morgan Stanley Bank, N.A.,as Lender By: /s/S. E. Saxe S.E. Saxe Authorized Signatory Morgan Stanley Senior Funding, Inc., as Lender By: /s/S. E. Saxe S. E. Saxe Authorized Signatory ix The Royal Bank of Scotland, plc as Lender By: /s/L. Peter Yetman L. Peter Yetman Director Sumitomo Mitsui Banking Corporation, as Lender By: /s/Yasuhiko Imai Yasuhiko Imai Group Head SunTrust Bank, as Lender By: /s/Baerbel Freudenthaler Baerbel Freudenthaler Director UBS Loan Finance, LLC, as Lender By: /s/Irja R. Otsa Irja R. Otsa Associate Director By: /s/Mary E. Evans Mary E. Evans Associate Director U.S. Bank National Association, as Lender By: /s/Conan Schleicher Conan Schleicher Vice President Union Bank N.A., as Lender By: /s/Ian Ritchie Ian Ritchie Assistant Vice President United Overseas Bank Limited, New York Agency, as Lender By: /s/K. Jin Koh K. Jin Koh Senior Vice President & General Manager By: /s/Mario Sheng Mario Sheng Assistant Vice President x Venture III CDO Limited By its investment advisor, MJX Asset Managment LLC, as Lender By: /s/Martin Davey Martin Davey Managing Director Venture IV CDO Limited By its investment advisor, MJX Asset Managment LLC, , as Lender By: /s/Martin Davey Martin Davey Managing Director VentureV CDO Limited By its investment advisor, MJX Asset Managment LLC, as Lender By: /s/Martin Davey Martin Davey Managing Director VentureVI CDO Limited By its investment advisor, MJX Asset Managment LLC, as Lender By: /s/Martin Davey Martin Davey Managing Director VentureVII CDO Limited By its investment advisor, MJX Asset Managment LLC, as Lender By: /s/Martin Davey Martin Davey Managing Director VentureVIII CDO Limited By its investment advisor, MJX Asset Managment LLC, as Lender By: /s/Martin Davey Martin Davey Managing Director VentureIX CDO Limited By its investment advisor, MJX Asset Managment LLC, as Lender By: /s/Martin Davey Martin Davey Managing Director Vista Leveraged Income Fund By its investment advisor, MJX Asset Managment LLC, as Lender By: /s/Martin Davey Martin Davey Managing Director xi Guarantors: Aman Environmental Construction, Inc. By: /s/H. Thomas Hicks H. Thomas Hicks Director URS E&C Holdings, Inc. [f.k.a. Washington Holdings, Inc.] [f.k.a. Bear Merger Sub, Inc.] By: /s/H. Thomas Hicks H. Thomas Hicks Director Cleveland Wrecking Company By: /s/Aaron Fetzer Aaron Fetzer Director EG&G Defense Materials, Inc. By: /s/William F. Neeb William F. Neeb Director URS Federal Technical Services, Inc. [f.k.a. EG&G Technical Services, Inc.] By: /s/H. Thomas Hicks H. Thomas Hicks Director xii E.C. Driver & Associates, Inc. By: /s/H. Thomas Hicks H. Thomas Hicks Director Lear Siegler Logistics International, Inc. By: /s/H. Thomas Hicks H. Thomas Hicks Director URS Federal Support Services, Inc. [f.k.a. Lear Siegler Services, Inc.] By: /s/H. Thomas Hicks H. Thomas Hicks Director Washington California, Inc. [f.k.a. Pomeroy Corporation] By: /s/Randolph J. Hill Randolph J. Hill Director Rust Constuctors Puerto Rico, Inc. By: /s/Randolph J. Hill Randolph J. Hill Director xiii Rust Constuctors, Inc. By: /s/Randolph J. Hill Randolph J. Hill Director Signet Testing Laboratories, Inc. By: /s/Randolph J. Hill Randolph J. Hill Director URS Caribe, L.L.P. By: /s/Rene Purcell Rene Purcell Authorized Representative URS Construction Services, Inc. By: /s/H. Thomas Hicks H. Thomas Hicks Director URS Corporation By: /s/H. Thomas Hicks H. Thomas Hicks Vice President and CFO xiv URS Corporation AES By: /s/Paul F. Schmidt Paul F. Schmidt Director URS Corporation - New York By: /s/Francis J. Geran Francis J. Geran Director URS Corporation - North Carolina By: /s/H. Thomas Hicks H. Thomas Hicks Director URS Corporation- Ohio By: /s/H. Thomas Hicks H. Thomas Hicks Director URS Corporation Great Lakes By: /s/H. Thomas Hicks H. Thomas Hicks Director xv URS Corporation Southern By: /s/H. Thomas Hicks H. Thomas Hicks Director URS District Services, P.C. By: /s/James R. Linthicum James R. Linthicum Director URS Greiner Woodward-Clyde Consultants, Inc. By: /s/Francis J. Geran Francis J. Geran Director URS Group, Inc. By: /s/H. Thomas Hicks H. Thomas Hicks Director URS Holdings, Inc. By: /s/H. Thomas Hicks H. Thomas Hicks Director xvi URS International, Inc. By: /s/H. Thomas Hicks H. Thomas Hicks Vice President and CFO URS Operating Services, Inc. By: /s/Charles Baker Charles Baker Vice President URS Resources, LLC By: /s/H. Thomas Hicks H. Thomas Hicks CFO, Member representative & VP Washington Demilitarization Company, LLC By: /s/Randolph J. Hill Randolph J. Hill Director Washington Government Environmental Services Company LLC By: /s/Randolph J. Hill Randolph J. Hill Vice President and Assistant Secretary xvii Washington Group Holdings Limited By: /s/Randolph J. Hill Randolph J. Hill Director URS Energy & Construction, Inc. [f.k.a. Washington Group International, Inc.] By: /s/Randolph J. Hill Randolph J. Hill Director Washington Group Latin America, Inc. By: /s/Randolph J. Hill Randolph J. Hill Director URS International Projects, Inc. [f.k.a. Washington International, Inc.] By: /s/Randolph J. Hill Randolph J. Hill Director Washington Midwest LLC By: /s/Randolph J. Hill Randolph J. Hill Assistant Secretary xviii WGI Middle East Inc. By: /s/Randolph J. Hill Randolph J. Hill Director Badger Energy, Inc. By: /s/Randolph J. Hill Randolph J. Hill Director Badger Middle East, Inc. By: /s/Randolph J. Hill Randolph J. Hill Director Banshee Construction Company, Inc. By: /s/Aaron Fetzer Aaron Fetzer Director Clay Street Properties By: /s/H. Thomas Hicks H. Thomas Hicks Director xix D&M Consulting Engineers, Inc. By: /s/H. Thomas Hicks H. Thomas Hicks Director Dames & Moore Group (NY), Inc. By: /s/H. Thomas Hicks H. Thomas Hicks Vice President and CFO WD Global, Inc. [f.k.a. Ebasco International Corporation] By: /s/H. Thomas Hicks H. Thomas Hicks Vice President and CFO Energy Overseas International, Inc. By: /s/H. Thomas Hicks H. Thomas Hicks Vice President and CFO Geotesting Services, Inc. By: /s/H. Thomas Hicks H. Thomas Hicks Director xx Harbert-Yeargin Inc. By: /s/H. Thomas Hicks H. Thomas Hicks Vice President and CFO National Projects, Inc. By: /s/H. Thomas Hicks H. Thomas Hicks Vice President and CFO Radian Engineering, Inc. By: /s/H. Thomas Hicks H. Thomas Hicks Director Raytheon-Ebasco Overseas, Ltd. By: /s/H. Thomas Hicks H. Thomas Hicks Vice President and CFO The Leasing Corporation By: /s/Randolph J. Hill Randolph J. Hill Director United Engineers Far East, Ltd. By: /s/H. Thomas Hicks H. Thomas Hicks Vice President and CFO xxi United Engineers International, Inc. By: /s/H. Thomas Hicks H. Thomas Hicks Director United Mid-East, Inc. By: /s/H. Thomas Hicks H. Thomas Hicks Vice President and CFO URS Architects/Engineers, Inc. By: /s/Francis J. Geran Francis J. Geran Director URS Architecture - Oregon, Inc. By: /s/H. Thomas Hicks H. Thomas Hicks Vice President and CFO URS Corporation Architecture, P.C. By: /s/H. Thomas Hicks H. Thomas Hicks Vice President and CFO xxii URS Corporation Design By: /s/H. Thomas Hicks H. Thomas Hicks Vice President and CFO URS Corporation - Maryland By: /s/H. Thomas Hicks H. Thomas Hicks Director URS Corporation Services By: /s/H. Thomas Hicks H. Thomas Hicks Director URS Corporation Southeast By: /s/Steven R. Flukinger Steven R. Flukinger Director URS-Stevenson Architecture, P.C. By: /s/Ronald R. Henry Ronald R. Henry Director xxiii Washington Architects, LLC By: /s/Randolph J. Hill Randolph J. Hill Assistant Secretary Washington-Catalytic, Inc. By: /s/H. Thomas Hicks H. Thomas Hicks Vice President and CFO Washington Construction Corporation By: /s/H. Thomas Hicks H. Thomas Hicks Vice President and CFO Targhee International LLC [f.k.a. Washington Group Argentina, Inc.] By: /s/Randolph J. Hill Randolph J. Hill Director Washington Global Services, Inc. By: /s/H. Thomas Hicks H. Thomas Hicks Vice President and CFO xxiv Washington Group Transit Management Company By: /s/H. Thomas Hicks H. Thomas Hicks Vice President and CFO Washington Infrastructure Corporation By: /s/H. Thomas Hicks H. Thomas Hicks Vice President and CFO Washington Infrastructure Services, Inc. By: /s/H. Thomas Hicks H. Thomas Hicks Vice President and CFO Washington Ohio Services LLC By: /s/H. Thomas Hicks H. Thomas Hicks Vice President and CFO Washington Quality Inspection Company By: /s/H. Thomas Hicks H. Thomas Hicks Vice President and CFO xxv West Valley Nuclear Services Company LLC By: /s/Randolph J. Hill Randolph J. Hill Sr. Vice President of Legal and Assistant Secretary WGCI, Inc. By: /s/H. Thomas Hicks H. Thomas Hicks Vice President and CFO URS Asia, Inc. [f.k.a. WGI Asia, Inc.] By: /s/H. Thomas Hicks H. Thomas Hicks Vice President and CFO WGI Global Inc. By: /s/H. Thomas Hicks H. Thomas Hicks Vice President and CFO URS Global Opportunities LLC [f.k.a. WGI Global Opportunities LLC] By: /s/H. Thomas Hicks H. Thomas Hicks Vice President and CFO xxvi WGI Industrial Services, Ltd. By: /s/Frank S. Finlayson Frank S. Finlayson Vice President and Treasurer URS Overseas Operations LLC [f.k.a. WGI Overseas Operations LLC] By: /s/H. Thomas Hicks H. Thomas Hicks Vice President and CFO Wisconsin Power Constructors, LLC By: /s/Randolph J. Hill Randolph J. Hill Director LopezGarcia Group, Inc. By: /s/H. Thomas Hicks H. Thomas Hicks Vice President and CFO URS Alaska, LLC By: /s/H. Thomas Hicks H. Thomas Hicks Vice President and CFO xxvii URS Federal Services, Inc. By: /s/H. Thomas Hicks H. Thomas Hicks Vice President and CFO URS Federal Services International, Inc. By: /s/H. Thomas Hicks H. Thomas Hicks Vice President and CFO URS Global Holdings Inc. By: /s/H. Thomas Hicks H. Thomas Hicks Vice President and CFO xx
